EXHIBIT 99.1 Form 51-102F3 Material Change Report Item 1 Name and Address of Company Pretium Resources Inc. (“Pretivm”) Suite 2300, 1055 Dunsmuir Street Bentall 4, PO Box 49334 Vancouver, BC V7X 1L4 Item 2 Date of Material Change September 21, 2015 Item 3 News Release The news release dated September 21, 2015 was disseminated through Marketwire and filed on SEDAR. Item 4 Summary of Material Change On September 21, 2015, Pretivm announced that it had closed its previously announced US$540 million construction financing package with the Orion Mine Finance Group and Blackstone Tactical Opportunities. Item 5 Full Description of Material Change 5.1Full Description of Material Change On September 21, 2015, Pretivm announced that it had closed its previously announced US$540 million construction financing package (the “Financing”) with the Orion Mine Finance Group and Blackstone Tactical Opportunities (“Orion and Blackstone”). The Financing was comprised of a credit facility for US$350 million, a US$150 million prepayment under a callable gold and silver stream agreement and a private placement of Pretivm common shares for US$40 million.US$340 million was advanced to Pretivm at closing. 5.2 Disclosure for Restructuring Transactions Not applicable. 1 Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Alicia Milne Corporate Secretary Phone:604-558-1784 Item 9 Date of Report Dated at Vancouver, BC, this 28th day of September, 2015. 2
